Eg Jtt;ez Asociado Se. Wole,
emitió la opinión del tribunal.
El apelante alegó que la Corte de Distrito de Ponce in-currió en error al ordenar el traslado del caso a la Corte de Distrito de Iínmacao. Estábamos considerando la apela-ción por sus méritos cuando descubrimos-que los autos fue-ron certificados a nosotros no por el Secretario -de- la Corte de Distrito de Ponce, sino por el Secretario de la Corte de Distrito de Humacao. Un examen más minucioso reve-laba que la apelación aunque fué notificada a la parte con-traria no lo fué al Secretario de la Corte de Distrito de Pontíe, sino al Secretario de la Corte de Distrito" de Hu-macao. ■ . .
El artículo 296 del Código de Enjuiciamiento Civil prescribe lo siguiente:
“Una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providencia ape-lada, un escrito manifestando que se apela de ella o de determi-nada ■ parte de la misma, y presentando idéntica manifestación a la parte contraria o a su abogado.”
Este artículo tiene en consideración' una notificación al secretario de la corte en que se registra la sentencia o pro-videncia, y no a ningún otro secretario. Tanto la notifi-cación al secretario en particular1 como a la parte contra-rié -son necesarias para trasladar la causa y conferir juris-dicción a esta corte. Sentimos tener la necesidad de adop-tar esta medida pero carecemos de jurisdicción y debe de-sestimarse l'á apelación.

Desestimada la a/pelación.

*674Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.